Title: To George Washington from Colonel William Malcom, 23 September 1778
From: Malcom, William
To: Washington, George


          
            sir
            Fort Clinton [West Point, N.Y.] Sepr 23rd 1778
          
          Inclosed are the Weekly returns of the Garrison—General Putnam encamp’d on the Opposite shore, last Saturday but we have as yet obtained no fatigue party from his Divission—To morrow he has promised 800 & the boats are waiting for them—they are to work Three days & be relieved by others.
          I have employd Poor’s men (off duty) to build Hutts in the manner proposed to Your Excellency.
          My officers have enlisted a few good men, & have a prospect of getting several more I have instructed them to prefer lads from the Country—who are Known—not one of those who I enlisted in this State have deserted—The Officers have Settled their former Accounts, as I have also mine for the 2000 Dollars which is all the money I ever drew & there is 200 & odd Dollars due me—I want some money to give the officers for what they have expended, & for what they may want—at present 2000 dollars will be sufficeent—Col. Hamilton will draw it from the paymaster & Send it if your Excellency pleases—The Enemy are most certainly about leaving York—I hope in a few days to give your Excellency some usefull information—The arms are arrived from albany & deliverd to the Carolina Troops. I have the Honor to be with due Respect—your Excellencys most Obedient and very Hble servt
          
            W. Malcom
          
        